DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pages 9-16, filed 1/8/2021, with respect to the 35 U.S.C. 102 rejections of claims 1, 12 and 23 have been fully considered and are persuasive. However, the claims present limitations which were not previously presented. As such, the claims are not being entered due to a further search being required which would be beyond that of the time allotted in the AFCP 2.0 Program. An explanation of how, the arguments/amendments overcome the previous rejection are provided below. 
Applicant argues that Stadler fails to teach the newly presented limitation of claims 1, 12 and 23 of “every nub that the hole plug comprises is an equal distance from the first end of the hole plug” such that the previous interpretation of Stadler in the final rejection dated 12/10/2020 appreciates four separate sets of “nubs” which are different distances from the first end of the hole plug. 
The examiner concedes in that this amendment to the independent claims overcomes the rejection in view of Stadler such that Stadler fails to teach every “nub” or rib on the hole plug is an equal distance from the first end. Therefore, the rejection is overcome by the amendments. However, as noted above, a further search is required for the new limitations and the claims are not being entered as such.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657.  The examiner can normally be reached on Mon-Fri; 8 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL P. DILLON
Examiner
Art Unit 1783


/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783